IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2651 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 142 DB 2018
                                :
           v.                   :           Attorney Registration No. 85182
                                :
JASON MICHAEL PURCELL,          :           (Northumberland County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 31st day of October, 2019, upon consideration of the Report and

Recommendations of the Disciplinary Board, Jason Michael Purcell is disbarred from the

Bar of this Commonwealth, and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).